169 F.3d 1322
12 Fla. L. Weekly Fed. C 617
Shari L. LYES, Plaintiff-Appellant,v.CITY OF RIVIERA BEACH, FLORIDA, Cinthia Becton, et al.,Defendants-Appellees.
No. 96-4577.
United States Court of Appeals,Eleventh Circuit.
March 10, 1999.

Michael J. McHale, Daves, Whalen, McHale & Considine, West Palm Beach, FL, for Plaintiff-Appellant.
Richard Hunt McDuff, Johnson, Anselmo, Murdoch, Burke & George, P.A., Ft. Lauderdale, FL, for City of Riviera Beach Comm.  Redevel. Agency.
Glen J. Torcivia, West Palm Beach, FL, for City of Riviera Beach Comm.  Redevel. Agency et al.
Robin L. Rosenberg, West Palm Beach, FL, for Neil Crilly.
Appeal from the United States District Court for the Southern District of Florida (No. 95-8285-CIV-KLR);  Kenneth L. Ryskamp, Judge.
Before EDMONDSON, Circuit Judge, and KRAVITCH and WOOD*, Senior Circuit Judges.
PER CURIAM:


1
In accordance with the opinion of the en banc court, dated February 11, 1999, [166 F.3d 1332] reversing in part and affirming in part, we remand this case to the district court for disposition consistent with that opinion.


2
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.



*
 Honorable Harlington Wood, Jr., Senior U.S. Circuit Judge for the Seventh Circuit, sitting by designation